WILLIAM J. O'REILLY, ESQ. Office of the City Attorney, Olean
This is in response to your recent letter requesting our opinion as to whether or not the City of Olean must comply with Article 4 of the General City Law which pertains to the establishment of an examining board of plumbers and the position of inspector of plumbing. In your letter you state that there are not sufficient individuals who meet the requirements of the article to serve on such an examining board nor is there anyone willing to serve as an inspector of plumbing who would be qualified.
The General City Law, Article 4, does not apply alike to all cities, there being certain cities excepted from its operations by section 57. The City of Olean not being excepted by said section 57 must comply with the provisions of Article 4 of the General City Law relating to plumbing and drainage. The Legislature has determined that plumbing and drainage within cities is concerned with public health and is a matter of State concern and has, therefore, made this law one of general application. Failure of the city to comply with the law may result in a proceeding being brought by taxpayers to compel compliance with the provisions of Article 4 of the General City Law. However, it would have to be determined in such proceeding that it is possible for the city to comply with the law before any Court order compelling such compliance could issue. SeePeople ex rel. Van Deren v. Moore, 78 App. Div. 28, (4th Dept., 1902).
The only other manner in which the city would be permitted to be excluded from the provisions of Article 4 of the General City Law would be by way of a special act passed by the Legislature permitting such exclusion.
In your letter you further request some clarification of terms used in section 48 of Article 4 of the General City Law which establishes the qualifications for an inspector of plumbing. Particularly, you asked the definition as to what constitutes a practical plumber within the meaning of the section. A practical plumber may be distinguished from a master or employing plumber as defined by the statute in that he is one with practical experience in the manual skills of plumbing, its design and installation, as opposed to supervision over those in possession of these skills. See Application of Beaver, 16 N.Y.S.2d 675 at 676, Supreme Court, Westchester County (1945) and Stearns v.Tew, 6 Misc. 404, 407, Supreme Court, Erie County (1894).